Citation Nr: 1544418	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a neck disability, to include as secondary to a service-connected low back disability.  

2. Entitlement to service connection for headaches, to include as secondary to a low back disability.  

3. Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to a low back disability.  

4. Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to July 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing, he was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed; no additional evidence was received.  

The issues of service connection for a neck disability, headaches, and bilateral lower extremity radiculopathy, to include as secondary to a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

At the July 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the undersigned that he wished to withdraw his appeal with respect to his claim seeking service connection for gout; there is no question of fact or law remaining before the Board on that matter.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of service connection for gout have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  

On the record during the July 2015 Board hearing, the Veteran indicated that he was withdrawing his appeal seeking service connection for gout.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter, and the Board has no further jurisdiction to consider an appeal in the matter.  Accordingly, the appeal with respect to the issue of service connection for gout must be dismissed.  


ORDER

The appeal seeking service connection for gout is dismissed.  



REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.  See 38 C.F.R. § 3.159.  The Veteran seeks service connection for a neck disability, headaches, and bilateral lower extremity radiculopathy, to include as secondary to his service-connected low back disability.  In a March 2012 statement, the Veteran indicated that he received VA treatment at the VA medical centers (VAMCs) in Charleston, South Carolina, from July 2007 to September 2007; Minneapolis, Minnesota, from October 2007 to December 2010; and Des Moines, Iowa, from January 2011 until the present.  A review of the record did not find complete copies of all VA treatment the Veteran has received for the disabilities on appeal.  Specifically, the only treatment records from the Charleston VAMC associated with the record are MRI reports and the copy of the July 2007 cervical spine MRI report in the record appears to be incomplete.  Complete copies of any and all VA treatment the Veteran has received for the disabilities on appeal are constructively of record, and must be secured.  

Additionally, on May 2012 VA examination, the Veteran reported that he receives disability benefits from the Social Security Administration (SSA) based on his low back disability.  Medical records considered in connection the SSA determination are constructively of record, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

Finally, the May 2012 medical opinions stated that the Veteran's headaches and cervical spine problems were not "secondary" to his service-connected low back disorder and the September 2012 medical opinion concluded that his foot hip and knee conditions were not "caused by or the result of" his service-connected lumbar degenerative disc disease, but the opinions did not specifically address aggravation.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record from SSA a copy of their determination on the Veteran's claim for SSA disability benefits and copies of all medical records considered in connection with such determination.  If such records are unavailable, it should be so noted for the record (with an explanation of the reasons why they are unavailable).  

2. The AOJ should secure for the record any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for a neck disability, headaches, and bilateral lower extremity radiculopathy.  Specifically, all records from the VAMC in Charleston, South Carolina, including records from July 2007 to September 2007, to include the full cervical MRI report dated in July 13, 2007, as well as updated treatment records from Des Moines, Iowa.  

3. After the development sought above is completed, arrange for a supplemental medical opinion (with examination only if deemed necessary by the opinion provider) to ascertain whether the Veteran's headaches, cervical spine problems, and bilateral foot, hip and knee disorders were aggravated by his service-connected low back disorder.  The Veteran's entire record must be reviewed by the opinion provider.  The opinion provider is requested to address the following: 

a) Is it at least as likely as not (a 50% or better probability) that his headaches were aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected lumbar degenerative disc disease? And

b) Is it at least as likely as not (a 50% or better probability) that his cervical spine disorder was aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected lumbar degenerative disc disease? And

c) Is it at least as likely as not (a 50% or better probability) that his bilateral foot, hip and knee disorders were aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected lumbar degenerative disc disease?

The opinion provider must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

4. The AOJ should then arrange for any further development suggested by the results of that sought above, and then review the record (specifically including all additional evidence received pursuant to this remand) and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


